DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/11/2020 and 12/08/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, a minor instance of rough grammar in line 1 at “wherein comprises a needle receptacle”, wherein a minor amendment such as “wherein the needle capture assembly comprises a needle receptacle” (or anything similar) will moot this objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thereby dependent claims 2-9) recites the limitation "the two needles" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klein et al. (US 5,779,719).
Klein discloses (see Figs. 1-12) a suturing system (10, Fig. 1) comprising the following claim limitations:
(claim 1) an elongate body (12, Fig. 1); a needle (20, Fig. 2) disposed distal the elongate body (14) in a pre-deployed configuration (as shown in Figs. 1-2 and 7-8), the needle (20) comprising a needle tip (40, Fig. 2) being orientated proximally towards a handle (16, Fig. 1) disposed proximal the elongate body (12) (as shown in Fig. 1); a needle capture assembly (32, Fig. 4) disposed between a distal end of the elongate body (12) and the handle (16) (as shown in Figs. 1-2 and 4-5), the needle capture assembly (32) comprising two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) longitudinally spaced with respect to each other (as shown in Figs. 2 and 4-5, the plurality of horizontally disposed fiber edges are all longitudinally spaced from each other along the longitudinal axis of the device); and a suture (30, Fig. 2) attached to at least one of the two needles (20) (as shown in Figs. 2 and 10-11; col. 6, lines 40-42);
(claim 2) wherein each needle (20) comprises a distally facing surface configured to (i.e. capable of) interlock with one of the two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges) (as shown in Figs. 2 and 9-11; col. 6, lines 57-59; i.e. distally facing surfaces under barbs 40 interlock/are entrapped in the mesh fibers 32);
(claim 3) wherein one of the two needles (40) comprises a notch (i.e. notched underside of barb 40, as shown in Figs. 2 and 8-11) configured to interlock with one of the two edges (i.e. the plurality of horizontally disposed fiber edges) (as shown in Figs. 2 and 9-11; col. 6, lines 57-59; i.e. distally facing surfaces under barbs 40 interlock/are entrapped in the mesh fibers 32);
(claim 4) further comprising two slots (the plurality of slots (i.e. openings between respective fibers of mesh 32) longitudinally spaced with respect to each other (as shown in Figs. 2 and 4-5, the plurality of horizontally disposed fiber edges define a large plurality of slots that are longitudinally spaced from each other along the longitudinal axis of the mesh);
(claim 5) wherein one of the two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) is associated with one of the two slots (as shown in Figs. 2 and 4-5; the horizontally disposed fibers of mesh 32 are associated with/define the slotted openings of the mesh 32);
(claim 6) wherein the needle capture assembly (32) comprises a distal guide (42, Figs. 4-5) configured to (i.e. capable of) direct one of the two needles (20) towards one of the two needle engaging edges (as shown in Figs. 4-5 and 8-11; ribs 42 expand the mesh assembly 32 to guide the needles 30 in engagement with the mesh 32);
(claim 7) wherein the needle capture assembly (32) comprises a distal guide (42, Figs. 4-5) configured to (i.e. capable of) direct one of the two needles (20) towards both of the two needle engaging edges (as shown in Figs. 4-5 and 8-11; ribs 42 expand the mesh assembly 32 to guide the needles 30 in engagement with the mesh 32; and “both edges” comprising two adjacent horizontally disposed fibers between which the needle 30 is entrapped, as expressly shown in Figs. 8-11);
(claim 8) wherein comprises a needle receptacle (ribs 42, Figs. 4-5) configured to (i.e. capable of) receive and direct one of the two needles (20) towards one of the two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) (as shown in Figs. 4-5 and 8-11; ribs 42 expand to form a needle-receiving receptacle wherein the needles 30 are directed into engagement with the mesh 32 further defining the receptacle);
(claim 9) further comprising a central aperture (i.e. guidewire aperture within inner shaft 14) extending through the needle capture assembly (32), the central aperture to receive an elongate member (GW, Figs. 1 and 6);
(claim 10) a sheath (S, Fig. 1); a handle assembly (16, Fig. 1) proximal the sheath (S) (as shown in Fig. 1); an elongate body (12, Fig. 1) disposed between the sheath (S) and the handle (16) (as shown in Fig. 1; outer sleeve 12 expressly extends within the gap shown between handle 16 and sheath S); a plurality of needles (30, Fig. 2) disposed distal the elongate body (12) in a pre-deployed configuration (as shown  in Figs. 7-8) and movable into the elongate body (12) in a deployed configuration (as shown in Figs. 9-11), each of the plurality of needles (20) comprising a needle tip (40, Fig. 2), each needle tip (40) being orientated proximally towards the elongate body (12) in the pre-deployed configuration (as shown in Figs. 7-8; free proximal end of needle 30 points proximally towards sleeve 12); and a needle capture assembly (32, Fig. 4) disposed between a distal end (i.e. outer sleeve 12 portion shown distal to mesh 32) of the elongate body (12) and the handle (16) (as shown in Figs. 1-2 and 4-5), the needle capture assembly (32) comprising two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) longitudinally spaced with respect to each other (as shown in Figs. 2 and 4-5, the plurality of horizontally disposed fiber edges are all longitudinally spaced from each other along the longitudinal axis of the device), with each being configured to (i.e. capable of) interlock with at least one of the plurality of needles (20) (as expressly shown in Figs. 9-11);
(claim 11) wherein the needle capture assembly (32) comprises a plurality of distal guides (42, Figs. 4-5) configured to (i.e. capable of) direct the plurality of needles (20) towards the two needle engaging edges (as shown in Figs. 4-5 and 8-11; plurality of ribs 42 expand the mesh assembly 32 to guide the needles 30 in engagement with the mesh 32; and “both edges” comprising two adjacent horizontally disposed fibers between which the needle 30 is entrapped, as expressly shown in Figs. 8-11);
(claim 12) wherein a second guide (i.e. a second of the plurality of ribs 42) is disposed between the needle engaging edges (as shown in Figs. 4-5 and 7-11; diametrically opposed needles 20 enter mesh 32 at two opposed needle entry points wherein a second rib 42 is disposed between one needle engaging edge of each of the two opposed needle entry points);
(claim 13) wherein the needle capture assembly (32) comprises a distal guide (42, Figs. 4-5) to direct one of the plurality of needles (20) towards the two needle engaging edges (i.e. two adjacent fibers of the horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5), the needle (20) selectively cooperating with each of the two needle engaging edges (as shown in Figs. 9-11);
(claim 14) wherein the needle capture assembly (32) comprises a body (i.e. structure formed by mesh sac 32) having a peripheral surface (i.e. exterior surface) formed, at least in part, from the two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) (as shown in Figs. 2, 4-5 and 7-11; the horizontally disposed fibers of mesh 32 expressly shown to form at least a part of the surface of mesh 32);
(claim 15) wherein each needle engaging edge (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) forms less than a complete generally circumferential periphery surface of the body (as shown in Figs. 2, 4-5 and 7-11; the longitudinally disposed fibers of mesh 32 form portions of the circumferential periphery surface of the body as the respective longitudinal and horizontal fibers interweave to form the mesh 32);
(claim 16) further comprising a plurality of slots (the plurality of slots (i.e. openings between respective fibers of mesh 32), each slot being associated with one of the two needle engaging edges (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5) (as shown in Figs. 2 and 4-5; the horizontally disposed fibers of mesh 32 are associated with/define the slotted openings of the mesh 32);
(claim 18) wherein one needle tip (40) is proximal a proximal-most needle engaging edge of the two needle engaging edges (i.e. the two adjacent horizontally disposed fiber edges between needle 20 enters mesh 32) in the deployed configuration (as shown in Figs. 9-11; proximal-facing free end tip 40 of needle 20 shown entering mesh 32 and continuing to point further proximally as the needle 20 is flexed inward further passing proximally through the slotted entry hole within the mesh 32);
(claim 19) a sheath (S, Fig. 1); a handle assembly (16, Fig. 1) proximal the sheath (S) (as shown in Fig. 1); an elongate body (12, Fig. 1) disposed between the sheath (S) and the handle (16) (as shown in Fig. 1; outer sleeve 12 expressly extends within the gap shown between handle 16 and sheath S); a plurality of needles (30, Fig. 2) disposed distal the elongate body (12) in a pre-deployed configuration (as shown  in Figs. 7-8) and movable into an interior of the elongate body (12) in a deployed configuration (as shown in Figs. 9-11), each of the plurality of needles (20) comprising a needle tip (40, Fig. 2), each needle tip (40) being orientated proximally towards the elongate body (12) in the pre-deployed configuration (as shown in Figs. 7-8; free proximal end of needle 30 points proximally towards sleeve 12); and a needle capture assembly (32, Fig. 4) disposed between a distal end (i.e. outer sleeve 12 portion shown distal to mesh 32) of the elongate body (12) and the handle (16) (as shown in Figs. 1-2 and 4-5), the needle capture assembly (32) comprising a plurality of engaging edge segments (i.e. the plurality of horizontally disposed fiber edges expressly shown in mesh 32 of Figs. 2 and 4-5), wherein the plurality of engaging edge segments comprise two longitudinally spaced engaging edge segments and two circumferentially spaced engaging edge segments (i.e. as expressly shown in Figs. 2 and 4-5, each needle-engaging slot of mesh is generally square-shaped and defined by two opposed longitudinally spaced fibers and two opposed circumferentially spaced fibers of mesh 32), each engaging edge segment being configured to (i.e. capable of) interlock with at least one of the plurality of needles (20) (as expressly shown in Figs. 9-11); and
(claim 20) wherein one engaging edge segment is both one of the two longitudinally spaced engaging edge segments and one of the two circumferentially spaced engaging edge segments (as shown in Figs. 9-11; two needles 20 enter mesh 32 at circumferentially opposed entrance points and each needle entrance point is defined by two longitudinally disposed fibers, thus each longitudinally disposed fiber acts a longitudinally spaced engagement edge for its needle entrance and acts as a circumferentially disposed spaced edge relative to the opposed second needle entrance points).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein as applied to claim 16 above, and further in view of Cauthen, III et al. (US 2003/0158604).
Klein, as applied above, discloses a suturing system comprising all the limitations of the claim except for a securing material filling the plurality of slots.  
However, Cauthen teaches a similar grid patterned mesh fabric further comprising a securing material (e.g. an adhesive) filling the plurality of slots ([0191]) in order to beneficially facilitate and allow for easier penetration of the mesh while still further providing enhanced protection of the coated mesh fibers ([0191]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Klein to have a securing material filling the plurality of slots in order to beneficially facilitate and allow for easier penetration of the mesh while still further providing enhanced protection of the coated mesh fibers, as taught by Cauthen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon et al. (US 6,048,351) see at least Figs. 1-5 which appear to read on at least all of the independent claims with similar claim mapping to that used in the 102 rejections above; and
Bjerken et al. (US 6,464,707) see at least Figs. 1-4G.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771